Citation Nr: 0627363	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right hip, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Pursuant to a July 2006 motion and the Board's granting 
thereof in August 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The Board notes that the veteran's VA Form 9, received in 
February 2004, raised a new claim.  The veteran claims 
service connection for degenerative joint disease, secondary 
to his service-connected shell fragment wound.  This matter 
is REFERRED back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to the adjudication of the veteran's claim.  Though the 
Board is aware that this claim has been advanced on the 
docket, this claim must be remanded in order to provide the 
veteran with the appropriate notification and assistance to 
which he is entitled.

The veteran filed his claim for an increased disability 
rating in February 2002.  Following the receipt of the rating 
decision, dated in August 2002, the veteran timely submitted 
a notice of disagreement (NOD) in March 2003 and subsequently 
perfected his appeal in February 2004.  The Board notes that 
although the statement of the case (SOC), provided to the 
veteran in February 2004, gave the veteran appropriate notice 
of the regulation changes pertaining to skin conditions 
(which were amended effective August 30, 2002), the RO failed 
to provide the veteran with adequate notice under the 
Veterans Claims Assistance Act (VCAA) in its May 2002 letter.  
That letter was very general and not compliant with the 
requirements of current caselaw. Thus, this claim must be 
remanded to ensure compliance with the VCAA.

On a VA Form 21-4138, received in May 2002, the veteran 
stated that he only received treatment at the Columbia VAMC.  
The last treatment records from the VAMC are dated in March 
2003.  In his substantive appeal, the veteran disagreed with 
comments in the statement of the case, arguing that he was 
taking medication for his hip condition and was provided a 
cane.  Since it appears all his VA treatment records are not 
in the file, the RO must obtain any outstanding treatment 
records.

Additionally, the veteran must be afforded a new VA scars 
examination.  Although the veteran had an examination for the 
residuals of his shell fragment wound of the right hip in 
June 2002, the duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  See 
Green v. Derwinski, 1 Vet.App. 121 (1991).  

The June 2002 examination noted that the veteran sustained a 
shrapnel wound that occurred in August 1944 in the veteran's 
right upper thigh, adjacent to his right trochanter.  There 
was no reported muscle loss and the scar was described as 
being superficial in March 1947.  In 2002, the veteran 
complained of chronic aching to the point where his scar 
ached continuously for 24 hours per day, seven days per week 
without any flaring or without any relief.  He denied any 
swelling, heat or redness, but complained of some instability 
as well as fatigability, but no locking.  Upon physical 
examination of the right hip, a two centimeter scar on the 
right lateral aspect over his greater trochanter was noted as 
fixed, but nontender to palpation and was four millimeters in 
depth.  There was no ulceration and no hypopigmentation of 
the area.


The RO must provide the veteran with an appropriate VCAA 
letter, and then must request any additional treatment 
records indicated by the veteran, to include the Columbia 
VAMC.  After receipt of those records (if available), the RO 
must schedule the veteran for a new VA scars examination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current case law.

2.  The RO must obtain any additional 
treatment records identified by the 
veteran, to include any VA outpatient 
treatment records from the Columbia VAMC 
from March 2003 to the present.

3.  After obtaining the outstanding VA 
medical records, to the extent 
available, the veteran should be 
afforded a VA scars examination to 
determine the nature and severity of the 
residuals of his service-connected shell 
fragment wound.  The claims file should 
be provided to the examiner for review 
in conjunction with the examination.  
The examiner should provide diagnoses of 
all disorders found.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
reports should include responses to the 
following medical questions: 

A.  Is the scar superficial, tender 
and painful on objective 
demonstration?

			B.  Is the scar productive of limitation of 
function?

4.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

5.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


